Exhibit 99 ORBCOMM ANNOUNCES THIRD QUARTER 2016 RESULTS – Total Revenues of $46.3 Million Up Slightly to Prior Year – – Service Revenues Growing 15% Over Prior Year – – Adjusted EBITDA of $12.0 Million, Increases 8.5% Over Prior Year – – Company Adds 37,000 Net Subscriber Communicators in the Quarter – Rochelle Park, NJ, November 2, 2016 – ORBCOMM Inc. (NASDAQ: ORBC), a global provider of Machine-to-Machine (M2M) and Internet of Things (IoT) solutions, today announced financial results for the third quarter ended September 30, 2016.
